        Case 8:19-cv-02435-DOC-JDE Document 13 Filed 01/02/20 Page 1 of 2 Page ID #:43

AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                         Central District
                                                     __________  District of
                                                                          of California
                                                                             __________

 REUBEN NATHAN, individually and on behalf of all                      )
          others similarly situated,                                   )
                                                                       )
                                                                       )
                             Plaintiff(s)                              )
                                                                       )
                                 v.                                            Civil Action No.
                                                                       )
                                                                                SACV19-2435 DOC(JDEx)
 LOS ANGELES TIMES COMMUNICATIONS, LLC a                               )
       Delaware limited liability company,                             )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Los Angeles Times Communications, LLC
                                            c/o Registered Agent, National Registered Agents, Inc.
                                            818 West Seventh Street
                                            Suite 930
                                            Los Angeles, CA 90017



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Cristian Peirano, Esq.
                                            Peirano & Associates, Inc.
                                            1616 E. 4th Street, Suite 210
                                            Santa Ana, CA 92701-5145
                                            Tel: 714-881-5985


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK    COURT
                                                                                      K OF COU
                                                                                            OURT
                                                                                            OU


Date:      January 2, 2020
                                                                                            Signature of Clerk or Deputy Clerkk
         Case 8:19-cv-02435-DOC-JDE Document 13 Filed 01/02/20 Page 2 of 2 Page ID #:44

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
